Citation Nr: 1043935	
Decision Date: 11/22/10    Archive Date: 12/01/10

DOCKET NO.  10-15 031	)	DATE
	)
	)


THE ISSUE


Whether a January 11, 2010 decision of the Board of Veterans' 
Appeals which denied the Veteran's claims of entitlement to 
service connection for depression and posttraumatic stress 
disorder (PTSD) contained clear and unmistakable error (CUE).


REPRESENTATION

Moving party represented by:  Disabled American Veterans


ATTORNEY FOR THE BOARD

Carolyn Wiggins, Counsel




INTRODUCTION

The Veteran served on active duty from December 1953 to September 
1955.  

This matter comes before the Board of Veterans' Appeals (the 
Board) based on a March 2010 motion filed by the Veteran which 
sought a revision of a January 2010 Board decision on the basis 
of clear and unmistakable error (CUE). See 38 U.S.C.A. § 7111 
(West 2002); 38 C.F.R. § 20.1400 et seq. (2010).

The veteran's motion for advancement of his appeal on the docket 
based on his age has been granted.  38 C.F.R. § 20.900(c) (2010).  
Accordingly, the claim is advanced on the Board's docket.   
 

FINDINGS OF FACT

1.  In a decision dated January 11, 2010, the Board denied the 
Veteran's claim of entitlement to service connection for 
depression and PTSD.  

2.  The Veteran has failed to show that the applicable statutory 
and regulatory provisions existing at the time of the January 
2010 Board decision were incorrectly applied, or that the 
corrects facts as they were known at the time were not before the 
Board, such that they involved undebatable error that would have 
led to a materially different outcome.


CONCLUSION OF LAW

The Board's January 2010 decision does not contain CUE.  38 
U.S.C.A. § 7111 (West 2002); 38 C.F.R. §§ 20.1400, 20.1403, 
20.1404 (2010).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board must first address whether VA has met its duty to 
notify and assist a claimant, as specified in the Veterans Claims 
Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2010).  
In Livesay v. Principi, 15 Vet. App. 165 (2001), the United 
States Court of Appeals for Veterans Claims (the Court) held in 
part that "there is nothing in the text or the legislative 
history of VCAA to indicate that VA's duties to assist and notify 
are now, for the first time, applicable to [CUE] motions." See 
Livesay, 15 Vet. App. at 179.  It was observed that CUE claims 
are not conventional appeals, but rather are requests for 
revision of previous decisions.  A claim of CUE is not by itself 
a claim for benefits.  Thus, CUE is fundamentally different from 
any other kind of action in the VA adjudicative process.  A 
litigant alleging such error is not pursuing a claim for 
benefits, but rather is collaterally attacking a final decision.  
Thus, a "claimant," as defined by 38 U.S.C.A. § 5100, cannot 
encompass a person seeking a revision of a final decision based 
upon CUE.  As a consequence, VA's duties to notify and assist 
contained in the VCAA are not applicable to CUE motions.  

Based on the precedential decision of the Court in Livesay, the 
Board concludes that the Veteran's CUE claim is not subject to 
the provisions of the VCAA.

Clear and Unmistakable Error (CUE)

In March 2010, the Veteran filed a motion for revision of the 
January 2010 decision of the Board based on CUE.  He asserted 
that the errors included failure of the Board to review or take 
into consideration his medical records during his period of 
service in Korea from July 1954 to September 1955.  Secondly, he 
contends that medical records from the years 1959 to 1979 were 
not reviewed or taken into consideration.  He also stated he was 
never personally interviewed to present his side of the claim.  

A final decision by the Board is subject to revision on the 
grounds of clear and unmistakable error.  If evidence establishes 
such error, the prior Board decision shall be reversed or 
revised.  See 38 U.S.C.A. § 7111 (West 2002); 38 C.F.R. §20.1400 
(2010).

Review for clear and unmistakable error in a prior Board decision 
must be based on the record and the law that existed when that 
decision was made.  38 C.F.R. § 20.1403(b) (2010).
The motion to review a prior final Board decision on the basis of 
clear and unmistakable error must set forth clearly and 
specifically the alleged clear and unmistakable error, or errors, 
of fact or law in the Board decision, the legal or factual basis 
for such allegations, and why the result would have been 
manifestly different but for the alleged error.  Non-specific 
allegations of failure to follow regulations or failure to give 
due process, or any other general, non- specific allegations of 
error, are insufficient to satisfy this requirement.  Motions 
that fail to comply with these requirements shall be dismissed 
without prejudice to refiling.  See 38 C.F.R. § 20.1404(b) 
(2010); see also Disabled American Veterans v. Gober, 234 F.3d 
682 (Fed. Cir. 2000); Simmons v. Principi, 17 Vet. App. 104 
(2003).

Clear and unmistakable error is a very specific and rare kind of 
error.  It is the kind of error, of fact or of law, that when 
called to the attention of later reviewers compels the 
conclusion, to which reasonable minds could not differ, that the 
result would have been manifestly different but for the error.  
Generally, either the correct facts, as they were known at the 
time, were not before the Board, or the statutory and regulatory 
provisions extant at the time were incorrectly applied.  See 38 
C.F.R. § 20.1403(a) (2008); see also Damrel v. Brown, 6 Vet. App. 
242 (1994), citing Russell v. Principi, 3 Vet. App. 310 (1992).

Examples of situations that are not CUE include: (1) a new 
medical diagnosis that "corrects" an earlier diagnosis considered 
in a Board decision; (2) a failure to fulfill VA's duty to assist 
the veteran with the development of facts relevant to his claim; 
or (3) a disagreement as to how the facts were weighed or 
evaluated.  See 38 C.F.R. § 20.1403(d).  CUE also does not 
encompass the otherwise correct application of a statute or 
regulation where, subsequent to the Board decision challenged, 
there has been a change in the interpretation of the statute or 
regulation.  See 38 C.F.R. § 20.1403(e). 

The review for clear and unmistakable error in a prior Board 
decision must be based on the record and the law that existed 
when that decision was made.  To warrant revision of a Board 
decision on the grounds of clear and unmistakable error, there 
must have been an error in the Board's adjudication of the appeal 
that, had it not been made, would have manifestly changed the 
outcome when it was made.  If it is not absolutely clear that a 
different result would have ensued, the error complained of 
cannot be clear and unmistakable.  See 38 C.F.R. § 20.1403(b), 
(c) (2010); see also Bustos v. West, 179 F.3d 1378 (Fed. Cir. 
1999).

To establish service connection for a claimed disability, the 
facts as shown by evidence must demonstrate that a particular 
disease or injury resulting in current disability was incurred 
during active service or, if preexisting active service, was 
aggravated therein.  38 U.S.C.A. §§ 1110, 1131.  

Service connection for post-traumatic stress disorder requires 
medical evidence diagnosing the condition in accordance with Sec. 
4.125(a) of this chapter; a link, established by medical 
evidence, between current symptoms and an in-service stressor; 
and credible supporting evidence that the claimed in-service 
stressor occurred.  38 C.F.R. § 3.304(d).  

A short statement of facts is in order.  The RO informed the 
Veteran the only existing record from his service medical records 
is the September 1955 Report of Medical Examination which noted 
his psychiatric evaluation was normal.  The first documentation 
in the medical record of any psychiatric disorder appears in June 
1984 private medical records which indicate the Veteran had 
symptoms of depression on and off for a number of years but they 
first became clinically significant in the summer of 1983.  The 
Veteran reported having his first anxiety attack on arrival in 
Inchon while in the service.  In essence the Veteran relied upon 
his statements as to his medical history to demonstrate he first 
had symptoms in service.  The Board in its January 2010 decision 
found the Veteran's reports of his medical history were not 
credible as the Veteran made inconsistent statements as to his 
symptoms and medical history.  

The Board will address the Veteran's contentions, in order.  

First, the January 2010 decision reported and addressed the 
existing service treatment record on page 11.  The September 1955 
Report of Medical Examination was noted as showing no reference 
to depression or any psychological conditions.  No error was made 
by the Board as to consideration of the Veteran's service 
treatment records.  

The Veteran's statements suggest to the Board that the Veteran is 
attempting to raise a contention that the absence of any 
additional service treatment records constitutes CUE.  Any 
failure of the duty to assist in obtaining evidence is not CUE.  
See 38 C.F.R. § 20.1403(d)(2).  In this instance, it is clear 
that no additional service records were available at the time of 
the January 2010 Board decision.  Moreover, the Veteran was so 
informed.  There was no failure to consider the correct facts.  
To the extent that the Veteran contends that additional 
development should have been conducted, as noted, failure to 
obtain evidence does not constitute CUE.  

Second, the Veteran asserted the Board did not review or take 
into consideration records of treatment dated between 1956 and 
1979.  The claims folder in January 2010 did not contain any such 
records.  The Veteran did not submit any records for that period, 
and did not identify any records for that period that VA could 
request or assist the Veteran to obtain.  Review of a decision 
based on CUE is based on the record as it existed at the time the 
decision was made.  38 C.F.R. § 20.1403(b) (2010).  The fact that 
the Veteran did not identify additional records that VA could 
assist him to obtain does not constitute CUE.

Third, the Veteran asserts he was never personally interviewed.  
The Veteran was given ample opportunity to request a hearing 
before either the Decision Review Officer at the RO or a Veterans 
Law Judge.  He did not do so.  He also submitted written 
statements as to his contentions.  As was noted above any failure 
in the duty to assist is not considered CUE.  See 38 C.F.R. 
§ 20.1403(d)(2).  

In short, the Veteran's contentions amount to a disagreement as 
to how the evidence extant at the time of the January 2010 Board 
decision was weighed and evaluated.  Such a disagreement cannot 
constitute a valid claim of CUE.  See Fugo v. Brown, 6 Vet. App. 
40, 44 ("to claim CUE on the basis that previous adjudicators had 
improperly weighed and evaluated the evidence can never rise to 
the stringent definition of CUE"); see also 38 C.F.R. § 
20.1403(d).  

To the extent the Veteran's present arguments are based on 
evidence that was not of record at the time of the January 2010 
Board decision, to include any testimony the Veteran might offer, 
or additional private medical records dated from 1957 to 1979, 
such post-January 2010 evidence cannot be considered in 
determining whether there was CUE in the January 2010 Board 
decision.  As discussed above, a CUE claim is based on the 
evidence of record at the time of the prior decision.  See 38 
C.F.R. § 20.1403(b).  The Board notes that the Veteran has the 
right to request that his claim be reopened if he submits new and 
material evidence, but that claim is separate from a motion to 
revise a decision based on CUE.

Any claim of CUE must be pled with specificity.  See Andre v. 
West, 14 Vet. App. 7, 10 (2000), aff'd sub nom, Andre v. 
Principi, 301 F.3d 1354 (Fed. Cir. 2002).  The Veteran has not 
identified any fact that was not considered that was of record, 
or any law or regulation that was not properly applied.  No CUE 
in the January 2010 has been identified by the Veteran.  

Finally, the Board has considered whether the more proper remedy 
in this case is denial or dismissal.  In this regard, the Board 
has considered the Court's holding in Simmons v. Principi, 17 
Vet. App. 104 (2003), to the effect that if the claimant is only 
asserting disagreement with how VA evaluated the facts before it, 
the claim should be dismissed without prejudice because of the 
absence of legal merit or lack of entitlement under the law.  The 
Board believes, given the circumstances of this case, dismissal 
is more appropriate.  As stated above, the primary focus of the 
Veteran's argument was that the Board failed to properly assess 
the evidence.  Accordingly, such argument does not constitute a 
valid CUE claim, and thus warrants dismissal.  




ORDER

The motion to revise the Board's January 2010 decision on the 
basis of clear and unmistakable error is dismissed.







                       
____________________________________________
Tresa M. Schlecht
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs



